Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/13/2021 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities: the language “wherein the method does not require coal quality in the acquiring step” should be replaced with -- wherein the method does not require coal quality data in the acquiring step--, following the language of the specification in [0005], as published.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1 and 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to Claim 1, the limitation “wherein the method does not require coal quality in the acquiring step” is indefinite as it is unclear which acquiring step it refers to among a number of acquiring steps recited in the claim.
For the purpose of a compact prosecution, the examiner interpreted this limitation broadly as not using coal quality data in any of the preceding to this limitation steps.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A method for acquiring thermal efficiency of a boiler, wherein the method for acquiring the thermal efficiency of the boiler comprises: acquiring effective output heat and total output heat of the boiler, and obtaining the thermal efficiency of the boiler according to the effective output heat and total output heat, wherein the method for acquiring the thermal efficiency of the boiler comprises: acquiring energy Qgq absorbed by superheated steam of the boiler, heat Qzq absorbed by reheated steam, energy Qpy output from flue gas at a thermal boundary outlet of the boiler, energy Qth output from fly ash at the thermal boundary outlet of the boiler, heat Qiz output from slag at the thermal boundary outlet of the boiler, heat loss Qsr of the boiler, energy Qpw output from discharged sewage of the boiler, heat Qsm output from pebble coal discharged from a coal pulverizer, and energy Qxi output from boiler side leakage steam and water; and obtaining the thermal efficiency of the boiler through the following formula: 

    PNG
    media_image1.png
    62
    305
    media_image1.png
    Greyscale

where Qgp is the energy absorbed by superheated steam, Qzq is the heat absorbed by reheated steam, Qpy is the energy output from flue gas at the thermal boundary outlet of the boiler, Qff is the energy output from fly ash at the thermal boundary outlet of the boiler, Qtz is the heat output from slag at the thermal boundary outlet of the boiler, Qsr is the heat loss of the boiler, Qpw is the energy output from discharged sewage of the boiler, Qsm is the heat output from pebble coal discharged from the coal pulverizer, and Qxi is the energy output  from boiler side leakage steam and water, wherein the method does not require coal quality in the acquiring step.

Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes-concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
The latter grouping consists of a newly-added step of “the method does not require coal quality in the acquiring step”. This mental step represents a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. In the context of this claim, it encompasses a user making a decision of not using coal quality data to calculate (“acquire”) boiler efficiency.

In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
In Claim 1, the additional element in the preamble of “acquiring thermal efficiency of a boiler” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use.  
The above claim comprises the following additional elements: acquiring energy Qgq absorbed by superheated steam of the boiler, heat Qzq absorbed by reheated steam, energy Qpy output from flue gas at a thermal boundary outlet of the boiler, energy Qth output from fly ash at the thermal boundary outlet of the boiler, heat Qiz output from slag at the thermal boundary outlet of the boiler, heat loss Qsr of the boiler, energy Qpw output from discharged sewage of the boiler, heat Qsm output from pebble coal discharged from a coal pulverizer, and energy Qxi output.
These steps of “acquiring” parameters of a boiler, according to the disclosure, comprise data gathering steps that include a combination of mathematical relationships (highlighted above) and collected metered data ([0015-0049]). These steps amount to mere data gathering in conjunction with a law of nature or abstract idea that only adds an insignificant extra-solution activity to the judicial exception.  According to the October Update on 2019 PEG, collecting these data is “a necessary precursor for all uses of the 
The above additional elements are not meaningful and do not reflect an improvement to other technology or technical field, and, therefore, they do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception  because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B analysis). 
The claims, therefore, are not patent eligible.  
With regards to the dependent claims, Claims 3-10 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claim (Step 2A, Prong One), the claims recite no additional elements reflecting a practical application (Step 2A, Prong Two), and these elements fail a “significantly more” test under the step 2B for the same reasons as discussed with regards to the independent claim. 
The dependent claims are, therefore, also ineligible.

Response to Arguments
Applicant's arguments filed 7/12/2021 have been fully considered but they are not persuasive. 
Applicant respectfully submits that "acquiring thermal efficiency of a boiler in real time" and "wherein the method does not require coal quality in the acquiring step" amount to additional elements that integrate the exception into a practical application of that exception. Similar argument on p.10.
The Examiner respectfully disagrees with such conclusion.
First, the “acquiring… in real time” step amounts to a series of calculating steps that are part of the judicial exception/abstract idea (mathematical relationship grouping).
Second, the newly added limitation “… does not require coal quality in the acquiring step” also constitutes an abstract idea of a different grouping-mental processes, as discussed in the rejection. This feature is equivalent to making a decision of what not to use in the claimed formula, i.e. use lesser parameters. For example, Huang (below), in addition to not using coal quality analysis data, also avoids using measurement of the content of oxygen in the venting data to monitor (calculate) boiler efficiency.
In summary, since both of the argued limitation are parts of the abstract idea and not additional elements, these limitations do not demonstrate a practical application.  
No improvement in technology is recited either because methods of acquiring (i.e. calculating) thermal efficiency of the boiler have been known as acknowledged by the Applicants in the background section of the specification. 
As indicated previously, the entire improvement is in the abstract idea being an improved formula for calculating an efficiency of a boiler. The claims in this case then would be similar to Flook and ineligible.  
The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel or newly discovered, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were "‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection." Myriad, 569 U.S. 576, 589, 106 USPQ2d at 1976, 1978 (noting that Myriad discovered the BRCA1 and BRCA1 genes and quoting Mayo, 566 U.S. 71, 101 USPQ2d at 1965); Flook, 437 U.S. at 591-92, 198 USPQ2d at 198 ("the novelty of the mathematical algorithm is not a determining factor at all"); Mayo, 566 U.S. 73-74, 78, 101 USPQ2d 1966, 1968 (noting that the claims embody the researcher's discoveries of laws of nature). The Supreme Court’s cited rationale for considering even "just discovered" judicial exceptions as exceptions stems from the concern that "without this exception, there would be considerable danger that the grant of patents would ‘tie up’ the use of such tools and thereby ‘inhibit future innovation premised upon them.’" Myriad, 569 U.S. at 589, 106 USPQ2d at 1978-79 (quoting Mayo, 566 U.S. at 86, 101 USPQ2d at 1971). See also Myriad, 569 U.S. at 591, 106 USPQ2d at 1979 ("Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the §101 inquiry.").”

Examiner’s Note with regards to Prior Art of Record
Fred Lang (US 6584429) discloses evaluating thermal efficiency based on thermal losses that include losses associated with combustion, radiation, convection, 
Xu Cheng et al. (US 2009/0012653) discloses evaluating thermal efficiency of a plant including a boiler by listing loss factors. The factors include boiler heat loss in dry gas, boiler heat loss due to moisture in the fuel, boiler heat loss in the moisture formed from hydrogen, boiler heat loss in the moisture in the supplied air, boiler heat loss due to ash, boiler heat loss due to radiation, boiler heat loss due to carbon monoxide (if CO measured), total boiler heat output, actual boiler efficiency (heat loss), corrected boiler efficiency (heat loss).   
Huang Liangpei et al. (CN 103674600) discloses a monitoring method of coal-fired boiler operating efficiency. The monitoring method can effectively avoid the quality analysis of coal and the measurement of the content of oxygen in the venting of the existing combustion efficiency (submitted in IDS 11/26/2018).
However, neither of the references teaches all of the types of losses as claimed and/or the claimed formula.

Claims 1 and 3-10 are distinguished over the prior art made of record based on the reasons below.  
	In regards to Claim 1, the claim differs from the closest prior art, Wang, Lang, Cheng, and Huang, either singularly or in combination, because it fails to anticipate or render obvious specific steps of acquiring energy data and obtaining the thermal efficiency through the claimed formula, in combination with all other limitations in the claim as claimed and defined by applicant.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
BTS - 2000 TESTING STANDARD, Method to Determine Efficiency of commercial Space Heating Boilers, HYDRONICS INSTITUTE DIVISION OF AHRI, Copyright 2007, by Air Conditioning, Heating & Refrigeration Institute, 2111 Wilson Boulevard, Suite 500, Arlington, VA 22201, 42 pages-2012.  The standards discusses various aspects of boiler testing and boiler losses such as combustion efficiency and draft loss.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863